Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021 and 03/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 03/30/2020.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (US 20120192247 A1 hereinafter “Oliver”) in view of Mattsson et al. (US 9785786 B2 hereinafter “Mattsson”, IDS listed), further in view of Sasankan et al. (US 20130054363 A1 hereinafter “Sasankan”).
Regarding claim 1, Oliver discloses a method that includes one or more processing devices performing operations, the method comprising (Fig. 2 and Fig. 3A, B): 
receiving, from a requesting system, an access request indicating multiple sets of secured data ([0052-0053] The policy platform 103 may receive a request from an application, such as the UE application 111, for data associated with a user device. The policy platform 103 determines a granularity level for the data based [“multiple sets of secured data”, See below], at least in part, on at least one privacy policy associated with the data, the application, the service, the device, the user of the device or a combination thereof. The requested data may include context data, user identity data, user profile data, or a combination thereof),
wherein each set of secured data includes high-granularity data describing multiple electronic transactions performed in a computing environment ([0032] if the granularity level indicates that a high level of details in the location information are to be generated as the transformed data, then a global positioning system (GPS) device may be used as the source to acquire the location data, because the GPS device provides detailed location information [“multiple electronic transactions performed”, See more details ¶0062 regarding GPS device 505]), and 
comparing the access request to a permission set, wherein the permission set includes ([0041] The policy management module 207 [“permission set”, included in the policy platform 103] manages tasks related to policy (e.g., privacy policy) as well as a granularity level which is based on the policy; [0028] granularity levels for a navigation application, a geotagging application and a location-based advertisement application may be high, medium and low, respectively): 
(i) a first consent parameter indicating a first access type of the secured data ([0027-0028] the system 100 determine a granularity level for the data based, at least in part, on at least one privacy policy [“parameter”] associated with the data, the application, the service, the device, the user of the device or a combination thereof. a privacy policy model may determine that for a high granularity level [“first consent parameter” as descripted below or clm. 8], an exact location of the user device may be accessed by the navigation application, which may be at a level of detail that shows an estimated coordinate of the user device or street names of the location), and 
(ii) a second consent parameter indicating a second access type of the secured data ([0028] For a low granularity level [“second consent parameter” as descripted below or clm. 8], the location-based advertisement application may access only a name of the city as location information); 
[0053-0054] the policy platform 103 determines a granularity level for the data based, at least in part, on at least one privacy policy associated with the data, the application, the service, the device, the user of the device or a combination thereof. If the granularity level is high for location information of the user device, the detail level of the location information in the transformed data may be high, and thus may provide an exact location of the user device; [0032] The source may include other services (e.g., services 113 a-113 m), one or more databases (e.g., data bases stored in the data storage 115 and/or the service 113 [“first secured data repository”]), or a combination thereof); 
querying, based on the comparison, a second secured data repository for a low- granularity dataset including a summary of the high-granularity data stored on the second secured data repository ([0053] the policy platform 103 determines a granularity level for the data based.  If the granularity level is low for the location information of the user device, then the detail level of the location information in the transformed data may be low and only rough information about the location may be included in the transformed data; [0032] The source may include other services (e.g., services 113 a-113 m), one or more databases (e.g., data bases stored in the data storage 115 and/or the service 113 [“second secured data repository”]), or a combination thereof); 
receiving, responsive to the querying of the first secured data repository and the second secured data repository, the high-granularity dataset from the first secured data repository and the low-granularity dataset from the second secured data repository ([0054] if the granularity level is high for location information of the user device, the detail level of the location information in the transformed data may be high, and thus may provide an exact location of the user device. However, if the granularity level is low for the location information of the user device, then the detail level of the location information in the transformed data may be low and only rough information about the location may be included in the transformed data; [0032] The source may include other services (e.g., services 113 a-113 m), one or more databases (e.g., data bases stored in the data storage 115 and/or the service 113 [“respective secured data repository”]), or a combination thereof).
Although Oliver teaches DATA STORAGE 115a-115n, SERVICE 113a-113n as descripted above and “a service or a database that can provide high accuracy/detail information may be selected as the data source (¶0058, analogous to ‘respective secured data repository’)”, it does not explicitly disclose “each set of secured data is stored on a respective secured data repository”. 
In a same field of endeavor, Mattsson discloses the method, wherein each set of secured data is stored on a respective secured data repository ([col. 7, ln. 15-25] The selected index table and/or hash table can be used by the indexing engine 140 [“respective secured data repository” See Fig. 2, 160a and 160b] to convert a search query into a hashed search key based on the granularity of the search. Similarly, an operator can select via the interface module 120 one or more granularity rules specifying the levels of access rights and corresponding indexes or index tables representing the specified granularity. The encryption module 150 [“secured data”] may require an encryption key for use in decrypting encrypted data contained in the database 160, or to encrypt parts of the outputted search results).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Oliver with the teachings of Mattsson to include each set of secured data that is stored on a respective secured data repository. One of ordinary skill in the art would have been motivated to make this modification because the operator can select via a graphic user interface provided by the interface module 120 an index table and/or hash table from the indexed database 160 [or respective secured data repository] and the encryption module 150 encrypts data, indexes, hashes and other information stored in the indexed database 160 [or respective secured data repository], and is one means for performing this function (col. 7 ln. 11-14 and col. 8 ln 01-03).
Although Oliver teaches “the policy platform 103 processes the data to generate transformed data based [analogous to “multi-granularity response”], at least in part, on the granularity level (¶0054)”, it does not explicitly discloses “generating a multi-granularity response based on a combination of the high- granularity dataset and the low-granularity dataset; and providing the multi-granularity response to the requesting system.”
In a same field of endeavor, Sasankan discloses the method, wherein generating a multi-granularity response based on a combination of the high- granularity dataset and the low-granularity dataset ([0006] Only the updated product list for the store, the store-map and low-granularity location information is sent initially. The low-granularity location information may, in one embodiment, comprise the aisle number where a product can be found.  High-granularity product-location information for that aisle is sent to the device. A richer and more detailed map [“multi-granularity”, See Fig. 5, block 502 (“low-granularity dataset”) through 508 (“high- granularity dataset”)] is provided to help the user locate the product with greater precision); and 
providing the multi-granularity response to the requesting system ([0006] the detailed map information is sent only for the aisle associated with a product query).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Oliver and Mattsson with the teachings of Sasankan to generat(ing) a multi-granularity response based on a combination of the high- granularity dataset and the low-granularity dataset. One of ordinary skill in the art would have been motivated to make this modification because the server application 207 may receive the high-granularity information and derive low-granularity information and store it for transmission with the product-list (¶0031). Therefore, the application (207) may further indicate the shortest path [or multi-granularity response] to get the product of interest one the map (¶0039).

Regarding claim 2, the combination of Oliver, Mattsson and Sasankan discloses the method of claim 1, further comprising (Fig. 4): 
receiving an input indicating a modification to first consent parameter ([Oliver: 0053] the policy platform 103 determines a granularity level for the data based, at least in part, on at least one privacy policy [“parameter”] associated with the data … or a combination thereof; [0056] the policy platform 103 determines an intended use [“input”] of the data by the application or the service, such that the determination of the granularity level is further based on the intended use; [0065 and Fig. 6B] The main screen 613 shows various privacy settings with selection buttons such as buttons 615 and 617 (e.g. Share your location, Share your personal details …), [ “input” since it leads changing the granularity level by the selection]); 
receiving an additional access request from the requesting system ([Oliver:0056] if the intended use is to provide information for customer care, then this is for the user's benefit and thus may result in a medium level [“additional low-granularity dataset”, See below] or a high level of the granularity level to enable access to sufficient information for the customer care; [0065 and Fig. 6D] FIG. 6D shows a user interface 650 for a requester with a medium granularity level [“additional access request”]); 
querying, based on an additional comparison of the additional access request to the modified first consent parameter, the first secured data repository for an additional low-granularity dataset including an additional summary of the high-granularity data stored on the first secured data repository ([Oliver: 0058] if the intended use is to provide information for customer care, then this is for the user's benefit and thus may result in a medium level [“additional access request”] or a high level of the granularity level to enable access to sufficient information for the customer care; [0065 and Fig. 6D] FIG. 6D shows a user interface 650 for a requester with a medium granularity level [“additional access request” by selecting the privacy setting]. The title section 651 also shows that the map application shows at a city level [“additional summary of the high-granularity data”]. Thus, the map 653 shows cities in this medium-zoom map view; [Mattsson: col. 7, ln. 15-25] [col. 7, ln. 15-25] The selected index table and/or hash table can be used by the indexing engine 140 [“respective secured data repository” See Fig. 2, 160a and 160b] to convert a search query into a hashed search key based on the granularity of the search. The encryption module 150 may require an encryption key for use in decrypting encrypted data contained in the database 160 [“secured data”], or to encrypt parts of the outputted search results); 
According to the citation above, the examiner asserts that the medium granularity level is analogous to an additional low-granularity dataset including an additional summary of the high-granularity data since the medium granularity level provides less detailed information (e.g. names of the city) than a high granularity level (e.g. street names).
receiving the additional low-granularity dataset from the first secured data repository ([Oliver: 0065] a user interface 650 for a requester with a medium granularity level [“additional low-granularity dataset”]. The map 653 shows cities in this medium-zoom map view; [0058]  If the granularity level is lower, then lower accuracy information [in this case, ‘high level to medium level’] may be sufficient; [Mattsson: col. 7, ln. 15-25] The selected index table and/or hash table can be used by the indexing engine 140 [“respective secured data repository” See Fig. 2, 160a and 160b] to convert a search query into a hashed search key based on the granularity of the search);
generating an additional multi-granularity response based on the low-granularity dataset and the additional low-granularity dataset ([Sasankan: 0006] Only the updated product list for the store, the store-map and low-granularity location information is sent initially. The low-granularity location information may, in one embodiment, comprise the aisle number where a product can be found.  High-granularity product-location information for that aisle is sent to the device. A richer and more detailed map [analogous to “multi-granularity”, See Fig. 5, block 502 (“low-granularity dataset”) through 508 (“additional low-granularity dataset” since it is more accuracy and detailed information than the low-granularity dataset)] is provided to help the user locate the product with greater precision); and 
providing the additional multi-granularity response to the requesting system ([Sasankan: 0006] the detailed map information [analogous to “additional multi-granularity” since the combined information is more accuracy and detailed information than the low-granularity dataset] is sent only for the aisle associated with a product query).

Regarding claim 3, the combination of Oliver, Mattsson and Sasankan discloses the method of claim 2, wherein the modification to the first consent parameter is determined based on at least one of: data received via a user interface, data provided by a machine learning module, or data describing activity of a user associated with the multiple sets of secured data ([Oliver: 0029] the context data may be acquired via the sensor 117 (e.g., sensors 117 a-117 n of UEs 101 a-101 n), which may include a location sensor [“data describing activity of a user”]; [Mattsson: col. 7, ln. 15-25] The selected index table and/or hash table can be used by the indexing engine 140 [“respective secured data repository” See Fig. 2, 160a and 160b] to convert a search query into a hashed search key based on the granularity of the search. The encryption module 150 may require an encryption key for use in decrypting encrypted data contained in the database 160 [“secured data”], or to encrypt parts of the outputted search results).

Regarding claim 4, the combination of Oliver, Mattsson and Sasankan discloses the method of claim 1, wherein one or more of the first consent parameter or the second consent parameter is based on an input received from a user device ([Oliver: 0029] the context data may be acquired via the sensor 117 (e.g., sensors 117 a-117 n of UEs 101 a-101 n) [“input received from a user device”], which may include a location sensor).

Regarding claim 5, the combination of Oliver, Mattsson and Sasankan discloses the method of claim 1, wherein the first consent parameter further indicates at least one of: a window of time associated with the first access type, a geographical location associated with the first access type, a communication medium associated with the first access type, or a user preference ([Oliver: 0029] the context data may be acquired via the sensor 117 (e.g., sensors 117 a-117 n of UEs 101 a-101 n), which may include a location sensor [“geographical location”]).

Regarding claim 6, the combination of Oliver, Mattsson and Sasankan discloses the method of claim 1, wherein the multi-granularity response includes a risk assessment based on the high-granularity dataset and the low-granularity dataset ([Oliver: 0041] The controller 201 oversees tasks [“risk assessment”, 201 is included in policy platform 103 above], including tasks performed by the communication module 203, the data module 205, the policy management module 207 and the identity management module 209 [“dataset of the granularity levels service”]).
According to paragraph 0037 of the instant application, it states, “a risk indicating a percentage of service failures associated with users associated with similar secured data.” The examiner interprets the risk assessment above as a management feature regarding the granularity levels based on the policy various and identities including identities of users, applications and application providers/venders as 

Regarding claim 7, the combination of Oliver, Mattsson and Sasankan discloses the method of claim 1, wherein the multi-granularity response includes a recommendation for a user associated with the permission set ([Oliver:0064] FIG. 6B shows a user interface 610 showing various privacy settings. This user interface 610 may be presented after the selection is made in the user interface 600 of FIG. 6A. The title section 611 shows that this user interface 610 is for setting privacy settings [“recommendation for a user”]).

Regarding claim 8, the combination of Oliver, Mattsson and Sasankan discloses the first access type is access at a high level of detail and the second access type is access at a low level of detail ([0028] granularity levels for a navigation application, a geotagging application and a location-based advertisement application may be high, medium and low, respectively. In this example, a privacy policy model may determine that for a high granularity level, an exact location of the user device may be accessed by the navigation application, which may be at a level of detail that shows an estimated coordinate of the user device or street names of the location).

Regarding claim 9, the combination of Oliver, Mattsson and Sasankan discloses the method of claim 1, further comprising: 
receiving an input indicating a third consent parameter, wherein the third consent parameter indicates the first access type of the secured data ([Oliver: 0053] the policy platform 103 determines a granularity level for the data based, at least in part, on at least one privacy policy [“parameter”] associated with the data … or a combination thereof; [Oliver: 0056] If the intended use is for sharing the data with close family members [“third consent parameter”], then a high level of the granularity may be used to enable access to detailed information; [Mattsson: col. 7, ln. 15-25] The encryption module 150 [“secured data”] may require an encryption key for use in decrypting encrypted data contained in the database 160, or to encrypt parts of the outputted search results); 
According to paragraph 0034 of the instant application, it states, “the permissions gateway 220 may provide, to the user device 250, data indicating that a requesting system with the third characteristic has requested access to secured data related to the user device 250.” The examiner interprets the third consent parameter above as a policy for sharing information with other users/devices. Therefore, the examiner asserts that “sharing the data with close family members” is analogous to the third consent parameter in a current claim.
modifying the permission set, wherein the modified permission set includes the first consent parameter, the second consent parameter, and the third consent parameter ([0042] the policy management module 207 determines a granularity level for the data based on a privacy policy associated with the data, … the user [family member] of the device or a combination thereof; [0049] the policy management module 207 may determine to initiate sharing of the elements of the data and/or the structured content based on the granularity level and/or the transformed data [“modifying the permission set” since the module 207 manages a granularity level, high and low as descripted in Clm. 1 above, and determines sharing of the elements of the data with trusted family members as descripted below]); 
receiving an additional access request from the requesting system ([0056] if the intended use is for sharing the data with close family members [“additional access request”], then a high level of the granularity may be used to enable access to detailed information, because the family members may be trusted); 
[0057]  the policy platform 103 determines a recipient device and/or a recipient user associated with the request, such that the granularity level is further based on the recipient device and/or the recipient user [family member]), 
the first secured data repository for an additional high-granularity dataset including an additional portion of the high-granularity data ([0057] some recipient devices and/or recipient users may be more trusted than others, and thus higher granularity level may be used for the recipient devices and/or recipient users that are more trustworthy [“additional portion of the high-granularity data”]; [Mattsson: col. 7, ln. 15-25] The encryption module 150 [“secured data”] may require an encryption key for use in decrypting encrypted data contained in the database 160, or to encrypt parts of the outputted search results); 
receiving the additional high-granularity dataset from the first secured data repository ([0057] some recipient devices and/or recipient users may be more trusted than others, and thus higher granularity level may be used for the recipient devices and/or recipient users that are more trustworthy; [Mattsson: col. 7, ln. 15-25] The encryption module 150 [“secured data”] may require an encryption key for use in decrypting encrypted data contained in the database 160, or to encrypt parts of the outputted search results); 
generating an additional multi-granularity response based on the low-granularity dataset and the additional high-granularity dataset ([Oliver: 0034] a certain users such as friends or family may affect the granularity level to be high [analogous to “additional multi-granularity”] because they may be more trusted than strangers; [Sasankan: 0006] Only the updated product list for the store, the store-map and low-granularity location information is sent initially. The low-granularity location information may, in one embodiment, comprise the aisle number where a product can be found.  High-granularity [analogous to “additional high-granularity dataset”] product-location information for that aisle is sent to the device. A richer and more detailed map [“additional multi-granularity”, See Fig. 5 regarding block 502 through 509] is provided to help the user locate the product with greater precision); and 
providing the additional multi-granularity response to the requesting system ([Oliver: 0034] a certain users such as friends or family may affect the granularity level to be high [analogous to “additional multi-granularity”] because they may be more trusted than strangers; [Sasankan: 0006] the detailed map information [analogous to “additional multi-granularity” since it is more accuracy and detailed information than the low-granularity dataset] is sent only for the aisle associated with a product query).

Regarding claim 10, Oliver discloses a system for controlling access to secured data, the system comprising ([Fig. 1]): 
a permissions gateway having a local memory device [Fig. 8, 804], wherein the permissions gateway is capable of communicating 
i) with a requesting system via a first access interface and a network ([0029] the system 100 comprises user equipment (UEs) 101 a-101 n (also collectively referred to as UEs or UE 101[“requesting system”]) having connectivity to a policy platform 103 [“permissions gateway”] via a communication network 105; [0052] The policy platform 103 may also receive the request for data from a service, such as the service 113 in the service platform 107 [another type “requesting system”]; [0074] Communication interface 870 provides a one-way or two-way communication [“first/second access interfaces”] coupling to a variety of external devices) and 
ii) with multiple secured data repositories via at least one second access interface and the network, wherein the permissions gateway is remotely located from the requesting system and the multiple secured data repositories ([0029] user equipment (UEs) 101 a-101 n having connectivity to a policy platform 103 via a communication network 105. The UE 101 and the policy platform 103 [“permissions gateway”] may also have connectivity to the service platform 107 [“multiple data repositories”, Fig. 1, 113a-113n]. The UE 101 may also be connected to a data storage medium 115 [“multiple data repositories”, Fig. 1, 115a-115n] to store various types of data; [0074] Communication interface 870 provides a one-way or two-way communication [“first/second access interfaces” as descripted below] coupling to a variety of external devices),
According to the citation above, examiner asserts that a two-way communication is analogous to the “first/second access interfaces” in an instant claim since requesting/incoming information from application [“requesting system via a first access interface”] and responding/outgoing information from source [“receiving comparison with the multiple secured data repositories via the at least one second access interface” as described below] are available through the two-different ways or channels. It may convert the information into signals on bus, such as bus 810, for a communication connection with other external devices. In addition, Oliver also teaches, in paragraph 0074, “in general the coupling, communications interface 870 and bus 810, is with a network link 878 that is connected to a local network 880 to which a variety of external devices with their own processors are connected.” Oliver explicitly provides, for example, ISDN card, DSL card, cable modem and LAN card. Those network interfaces may be respectively interpreted as the first/second access interfaces. 
wherein the permissions gateway is configured for: receiving, from the requesting system and via the first access interface, an access request indicating multiple sets of secured data ([0052-0053] The policy platform 103 may receive a request from an application, such as the UE application 111, for data associated with a user device. The policy platform 103 determines a granularity level for the data based, at least in part, on at least one privacy policy associated with the data, the application, the service, the device, the user of the device or a combination thereof. The requested data [“multiple sets of secured data”] may include context data, user identity data, user profile data, or a combination thereof; [0074] Communication interface 870 provides a one-way or two-way communication [“first/second access interfaces”] coupling to a variety of external devices), 
wherein each set of secured data includes high-granularity data describing multiple electronic transactions performed in a computing environment ([0032] if the granularity level indicates that a high level of details in the location information are to be generated as the transformed data, then a global positioning system (GPS) device may be used as the source to acquire the location data, because the GPS device provides detailed location information [“multiple electronic transactions performed”, See more details ¶0062 regarding GPS device 505]), and 
comparing the access request to a permission set, wherein the permission set includes ([0041] The policy management module 207 [“permission set”, included in the policy platform 103] manages tasks related to policy (e.g., privacy policy) as well as a granularity level which is based on the policy): 
(i) a first consent parameter indicating a first access type of the secured data ([0027-0028] the system 100 determine a granularity level for the data based, at least in part, on at least one privacy policy [“parameter”] associated with the data, the application, the service, the device, the user of the device or a combination thereof. a privacy policy model may determine that for a high granularity level [“first consent parameter”. See below], an exact location of the user device may be accessed by the navigation application, which may be at a level of detail that shows an estimated coordinate of the user device or street names of the location), and 
(ii) a second consent parameter indicating a second access type of the secured data ([0028] For a low granularity level [“second consent parameter”, See below], the location-based advertisement application may access only a name of the city as location information); 
providing, based on the comparison and via the at least one second access interface, a query to a first secured data repository of the multiple secured data repositories ([0057] the policy platform 103 determines a recipient device and/or a recipient user associated with the request [“providing a query, based on the comparison, by permissions gateway”], such that the granularity level is further based on the recipient device and/or the recipient user; [0074] Communication interface 870 provides a one-way or two-way communication [“first/second access interfaces”] coupling to a variety of external devices), the query indicating a request for a high-granularity dataset including at least a portion of the high-granularity data stored on the first secured data repository ([0053-0054] the policy platform 103 determines a granularity level for the data based, at least in part, on at least one privacy policy associated with the data, the application, the service, the device, the user of the device or a combination thereof. If the granularity level is high for location information of the user device, the detail level of the location information in the transformed data may be high, and thus may provide an exact location of the user device); 
providing, based on the comparison and via the at least one second access interface, a query to a second secured data repository of the multiple secured data repositories ([0057] the policy platform 103 determines a recipient device and/or a recipient user associated with the request [“providing a query, based on the comparison, by permissions gateway”], such that the granularity level is further based on the recipient device and/or the recipient user; [0074] Communication interface 870 provides a one-way or two-way communication [“first/second access interfaces”] coupling to a variety of external devices), the query indicating a request for a low-granularity dataset including a summary of the high-granularity data stored on the second secured data repository ([0053] the policy platform 103 determines a granularity level for the data based.  If the granularity level is low for the location information of the user device, then the detail level of the location information in the transformed data may be low and only rough information about the location may be included in the transformed data); 
receiving, responsive to the querying of the first secured data repository and the second secured data repository, the high-granularity dataset from the first secured data repository and the low-[0054] if the granularity level is high for location information of the user device, the detail level of the location information in the transformed data may be high, and thus may provide an exact location of the user device. However, if the granularity level is low for the location information of the user device, then the detail level of the location information in the transformed data may be low and only rough information about the location may be included in the transformed data; [0032] The source may include other services (e.g., services 113 a-113 m), one or more databases (e.g., data bases stored in the data storage 115 and/or the service 113 [“respective secured data repository”]), or a combination thereof); 
Although Oliver teaches DATA STORAGE 115a-115n, SERVICE 113a-113n and “a service or a database that can provide high accuracy/detail information may be selected as the data source (¶0058)”, it does not explicitly disclose, “wherein each set of secured data is stored on a respective one of the multiple secured data repositories”.
In a same field of endeavor, Sasankan discloses the system, wherein each set of secured data is stored on a respective one of the multiple secured data repositories ([col. 7, ln. 15-25] The selected index table and/or hash table can be used by the indexing engine 140 [“respective secured data repository” See Fig. 2, 160a and 160b] to convert a search query into a hashed search key based on the granularity of the search. Similarly, an operator can select via the interface module 120 one or more granularity rules specifying the levels of access rights and corresponding indexes or index tables representing the specified granularity. The encryption module 150 [“secured data”] may require an encryption key for use in decrypting encrypted data contained in the database 160, or to encrypt parts of the outputted search results).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Oliver with the teachings of Mattsson to include each set of secured data that is stored on a respective secured data repository. One of ordinary skill in the art would have the operator can select via a graphic user interface provided by the interface module 120 an index table and/or hash table from the indexed database 160 [or respective secured data repository] and the encryption module 150 encrypts data, indexes, hashes and other information stored in the indexed database 160 [or respective secured data repository], and is one means for performing this function (col. 7 ln. 11-14 and col. 8 ln 01-03).
Although Oliver teaches “the policy platform 103 processes the data to generate transformed data based [analogous to “multi-granularity response”], at least in part, on the granularity level (¶0054)”, it does not discloses “generating a multi-granularity response based on a combination of the high- granularity dataset and the low-granularity dataset; and providing the multi-granularity response to the requesting system.”
In a same field of endeavor, Sasankan discloses the system, wherein generating a multi-granularity response based on a combination of the high- granularity dataset and the low-granularity dataset ([0006] Only the updated product list for the store, the store-map and low-granularity location information is sent initially. The low-granularity location information may, in one embodiment, comprise the aisle number where a product can be found.  High-granularity product-location information for that aisle is sent to the device. A richer and more detailed map [“multi-granularity”, See Fig. 5, block 502 (“low-granularity dataset”) through 508 (“high- granularity dataset”)] is provided to help the user locate the product with greater precision); and 
providing the multi-granularity response to the requesting system ([0006] the detailed map information is sent only for the aisle associated with a product query).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Oliver and Mattsson with the teachings of Sasankan to generat(ing) a multi-granularity response based on a combination of the high- granularity dataset and the low-granularity dataset. One of ordinary skill in the art would have been motivated to make this modification the server application 207 may receive the high-granularity information and derive low-granularity information and store it for transmission with the product-list (¶0031). Therefore, the application (207) may further indicate the shortest path to get the product of interest one the map (¶0039).

Regarding claim 11, it is a system claim that corresponds to claim 2. Therefore, the claim is rejected for at least the same reasons as the method of claim 2.

Regarding claim 12, it is a system claim that corresponds to claim 3. Therefore, the claim is rejected for at least the same reasons as the method of claim 3.

Regarding claim 13, it is a system claim that corresponds to claim 4. Therefore, the claim is rejected for at least the same reasons as the method of claim 4.

Regarding claim 14, it is a system claim that corresponds to claim 5. Therefore, the claim is rejected for at least the same reasons as the method of claim 5.

Regarding claim 15, it is a system claim that corresponds to claim 7 [“recommendation for a user associated with the permission set”]. Therefore, the claim is rejected for at least the same reasons as the method of claim 7.

Regarding claim 16, it is a system claim that corresponds to claim 9. Therefore, the claim is rejected for at least the same reasons as the method of claim 9.

Regarding claim 17, it is a non-transitory computer-readable medium claim that corresponds to claim 1. Therefore, the claim is rejected for at least the same reasons as the method of claim 1.

Regarding claim 18, it is a non-transitory computer-readable medium claim that corresponds to claim 2. Therefore, the claim is rejected for at least the same reasons as the method of claim 2.

Regarding claim 19, it is a non-transitory computer-readable medium claim that corresponds to claim 7 [“recommendation for a user associated with the permission set”]. Therefore, the claim is rejected for at least the same reasons as the method of claim 7.

Regarding claim 20, it is a non-transitory computer-readable medium claim that corresponds to claim 9. Therefore, the claim is rejected for at least the same reasons as the method of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Security indicator linkage determination, SINGLA et al. (US 20170187730 A1): [0028] A granularity selection module 120 may receive selection of a granularity related to the linkage between the security indicator 112 to the another security indicator from the one of the plurality of sequences of steps 106 that are involved in the attacks. The granularity may include a range from low granularity (e.g., domain level) to high granularity (e.g., IP address level).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 5:00 PM, alternate Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493